Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 1 of 21 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 BRIAN FISCHLER, Individually and on            ECF CASE
 behalf of all other persons similarly
 situated,
                                                No.: ____________________
                Plaintiff,
                                                CLASS ACTION COMPLAINT
        v.
                                                JURY TRIAL DEMANDED
 TIDY SERVICES, INC.,

                Defendant.


                                     INTRODUCTION

        1.      Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

 against Defendant Tidy Services, Inc (“Defendant”) for its failure to design, construct,

 maintain, and operate its Website, www.tidy.com (the “Website”), to be fully accessible

 to and independently usable by Plaintiff Fischler and other blind or visually-impaired

 people. Defendant denies full and equal access to its Website.

        2.      Plaintiff Fischler, individually and on behalf of others similarly situated,

 asserts claims under the Americans With Disabilities Act (“ADA”), New York State

 Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

 against Defendant.

        3.      Plaintiff Fischler seeks a permanent injunction to cause Defendant to

 change its corporate policies, practices, and procedures so that its Website will become

 and remain accessible to blind and visually-impaired consumers.




                                              -1-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 2 of 21 PageID #: 2




                                       THE PARTIES

         4.     Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

 Queens County. As a blind, visually-impaired handicapped person, he is a member of a

 protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

 and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

 NYSHRL and NYCHRL.

         5.     Defendant is at all relevant times a foreign business corporation that is

 organized under Delaware law. Its booking services are available to residents of New

 York.

                              JURISDICTION AND VENUE

         6.     This Court has subject-matter jurisdiction over this action under 28 U.S.C.

 § 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

 ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

         7.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

 Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

 Code § 8-101 et seq., claims.

         8.     Venue is proper under §1391(b)(2) as a substantial part of the events

 giving rise to the claims occurred in this District: Plaintiff Fischler is a resident of this

 District; and he has attempted to access the Website in this District and, in doing so, was

 denied the full use and enjoyment of the facilities, goods, and services of the Website

 while in Kings County.

         9.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

 §§ 2201 and 2202.




                                              -2-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 3 of 21 PageID #: 3




                                  NATURE OF ACTION

        10.     Blind and visually impaired users of Windows operating system-enabled

 computers and devices have several screen-reading software programs available to them.

 Some of these programs are available for purchase and other programs are available

 without the user having to purchase the program separately. Job Access With Speech

 (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

 reading software program available for a Windows computer.

        11.     For screen-reading software to function, the information on a website must

 be capable of being rendered into text. If the website content is not capable of being

 rendered into text, the blind or visually impaired user is unable to access the same content

 available to sighted users.

        12.     The international website standards organization, the World Wide Web

 Consortium, known throughout the world as W3C, has published version 2.0 Levels A

 and AA of the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are

 well-established guidelines for making websites accessible to blind and visually impaired

 people. These guidelines are universally followed by most large business entities and

 government agencies to ensure its websites are accessible.

        13.     For a website to be equally accessible to a blind or visually impaired

 person, under these guidelines, it should have following:

                a.      Alternative text (“alt-text”) or text equivalent for every non-text

 element. Alt-text is an invisible code embedded beneath a graphical image on a website.

 Web accessibility requires that alt-text be coded with each picture so that screen-reading

 software can speak the alt-text where a sighted user sees pictures, which includes captcha




                                             -3-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 4 of 21 PageID #: 4




 prompts. Alt-text does not change the visual presentation, but instead a text box shows

 when the mouse moves over the picture. The lack of alt-text on these graphics prevents

 screen readers from accurately vocalizing a description of the graphics, depriving that

 person from knowing what is on the website.

                 b.      Videos have audio description.

                 c.      Title frames with text are provided. Absent these titles, navigating

 a website is particularly difficult.

                 d.      Webpage headings are properly labeled with the topic or purpose

 of the webpage, versus being blank. Screen readers read out page headings, allowing

 users to quickly skip to a section. Navigation is, however, very difficult without those

 headings.

                 e.      Equivalent text is provided when using scripts.

                 f.      Forms may be completed with the same information and

 functionality as for sighted persons. Absent forms being properly labeled, it is difficult

 for a visually impaired or blind individual to complete the forms, as they do not know

 what the fields, how to input data, or what options to select (e.g., selecting a date or a

 size). A compliant website will, instead, provide labels or instructions when content

 requires user input. This includes captcha prompts, requiring the user to verity that he or

 she is not a robot.

                 g.      Information about the meaning and structure of content is

 conveyed by more than the visual presentation of content.




                                              -4-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 5 of 21 PageID #: 5




                h.      Web pages do not share the same ID or title. When two or more

 elements on a web page share the same ID or title, it causes problems in screen readers

 which use IDs for labeling controls and table headings.

                i.      Linked images must contain alt-text explaining the image. Absent

 that alt-text, a screen reader has no content to present the user as to what the image is.

                j.      The purpose of each link is easily determined from how the link is

 labeled. Absent properly labeling each link or when no description exists, it confuses

 keyboard and screen-reader users as they do not know the purpose of the links. This

 includes captcha prompts.

                k.      No redundant links where adjacent links go to the same URL

 address. When redundant links exist, it causes additional navigation and repetition for

 keyboard and screen-reader users.

                l.      Portable Document Formats (PDFs) are accessible. When they are

 inaccessible, the visually impaired or blind individual cannot learn what information is on

 them.

                m.      One or more keyboard operable user interface has a mode of

 operation where the keyboard focus indicator is discernible.

                n.      Changing the setting of a user interface component does not

 automatically cause a change of content where the user has not been advised before using

 the component.

                o.      The name and role of all user interface elements can be

 programmatically determined; items that can be set by the user can be programmatically




                                              -5-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 6 of 21 PageID #: 6




 set; and/or notification of changes to these items are available to user agents, including

 assistive technology.

                                 STATEMENT OF FACTS

 Defendant, Its Website And Its Website’s Barriers

        14.     Defendant offers online booking services for cleaning services for homes,

 rental properties and offices. Through the Website, customers can enter details about a

 project, get a price, and book a service.

        15.     Defendant’s Website is heavily integrated with its booking services.

 Through the Website, customers, can create an account, locate a professional, learn about

 pricing, schedule, reschedule or cancel a service, and give specific instructions to your

 service provider.

        16.     The Website is a commercial marketplace.            Through the Website,

 customers can purchase gift cleanings from third parties.

        17.     It is, upon information and belief, Defendant’s policy and practice to deny

 Plaintiff Fischler and other blind or visually-impaired users access to its Website, thereby

 denying the facilities and services that are offered and integrated with its booking

 services. Due to its failure and refusal to remove access barriers to its Website, Plaintiff

 Fischler and visually-impaired persons have been and are still being denied equal access

 to Defendant’s booking services and the numerous facilities, goods, services, and benefits

 offered to the public through its Website.

        18.     Plaintiff Fischler cannot use a computer without the assistance of screen-

 reading software. He is, however, a proficient VoiceOver screen-reader user and uses it to




                                              -6-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 7 of 21 PageID #: 7




 access the Internet. He has visited the Website on separate occasions using screen-

 reading software.

         19.     During his visits to the Website, the last occurring on or about November

 12, 2019, Plaintiff Fischler encountered multiple access barriers that denied him the full

 enjoyment of the facilities, goods, and services of the Website, as well as to the goods

 and services of Defendant’s booking services. Because of these barriers he was unable to,

 substantially equal to sighted individuals:

                 a.       Know what is on the Website. This is due in part to the fact that

 images do not have the requisite alternative text. The images on the home page all

 appear to be labeled only with the file name. Plaintiff Fischler was also unable to learn

 about pricing equal to a sighted user. After creating an account, Plaintiff Fischler entered

 his address to learn about pricing. Focus was automatically dropped in the second option.

 Plaintiff Fischler needed assistance from a sighted user to know to navigate to the left to

 find the first option.

                 b.       Navigate the Website.      Navigating the Website was nearly

 impossible with a screen reader. After creating an account, Plaintiff Fischler found the

 form to request a cleaning completely inaccessible. There were issues with screen reader

 focus. It was also unclear how to select a cleaning type and no use of ARIA to alert a

 screen reader user that a selection has been made. After trying to make a selection, his

 screen reader completely froze, and he ultimately had to abandon the form. Plaintiff

 Fischler was also unable to purchase a gift.        The amount and message fields are

 unlabeled. The radio buttons for the send date are not properly labeled; the options repeat

 twice, and it is not clear where he should click. He also had issues with screen reader




                                               -7-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 8 of 21 PageID #: 8




 focus in this form and he was unable to complete his purchase because his focus got

 trapped in the credit card information field.

        20.        Plaintiff Fischler was denied full and equal access to the facilities and

 services Defendant offers to the public on its Website because he encountered multiple

 accessibility barriers that visually-impaired people often encounter with non-compliant

 Website:

                   a.     Images do not have alt text.

                   b.     Document titles are blank.

                   c.     Frames do not have a title.

                   d.     PDFS are no properly tagged and therefore are inaccessible to

 screen readers.

                   e.     Some pages have the same title, so the title cannot be used to

 distinguish pages.

                   f.     Forms have fields without label elements or title attributes.

                   g.     Webpages have duplicate IDs which cause problems in screen

 readers.

                   h.     Webpages have markup errors.

                   i.     Radio button groups are not contained in a fieldset element.

                   j.     Webpages have no headings, headings are not nested correctly, and

 some headings are empty.

                   k.     Several links on a page share the same link text, but go to different

 destinations.




                                                 -8-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 9 of 21 PageID #: 9




 Defendant Must Remove Barriers to Its Website

        21.     Due to the inaccessibility of its Website, blind and visually-impaired

 customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

 use or enjoy the facilities, goods, and services Defendant offers to the public on its

 Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

 denial of his full and equal access in the past, and now deter him on a regular basis from

 accessing the Website. These access barriers have likewise deterred him from visiting

 Defendant’s Website and taking advantage of its booking services and enjoying it equal

 to sighted individuals.

        22.     If the Website was equally accessible to all, Plaintiff Fischler could

 independently navigate it, learn about the types of services offered, including pricing,

 schedule a service and purchase a gift, as sighted users can.

        23.     Through his attempts to use the Website, Plaintiff Fischler has actual

 knowledge of the access barriers that make these services inaccessible and independently

 unusable by blind and visually-impaired people.

        24.     Because simple compliance with the WCAG 2.0 Guidelines would

 provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

 Website, Plaintiff Fischler alleges that Defendant has engaged in acts of intentional

 discrimination, including, but not limited to, the following policies or practices:

                a.         Constructing and maintaining a website that is inaccessible to

 visually-impaired individuals, including Plaintiff Fischler;




                                              -9-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 10 of 21 PageID #: 10




                    b.     Failing to construct and maintain a website that is sufficiently

  intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

  Fischler; and,

                    c.     Failing to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind and visually impaired consumers, such as

  Plaintiff Fischler, as a member of a protected class.

         25.        Defendant therefore uses standards, criteria or methods of administration

  that have the effect of discriminating or perpetuating the discrimination of others, as

  alleged herein.

         26.        Title III of the ADA expressly contemplates the injunctive relief that

  Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).

         27.        Because its Website has never been equally accessible, and because

  Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

  become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

  U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

  Plaintiff Fischler to assist Defendant to comply with WCAG 2.0 guidelines for its

  Website:

                    a.     Remediating the Website to be WCAG 2.0 compliant;

                    b.     Training Defendant’s employees and agents who develop the

  Website on accessibility compliance under the WCAG 2.0 guidelines;

                    c.     Regularly checking the accessibility of the Website under the

  WCAG 2.0 guidelines;




                                                -10-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 11 of 21 PageID #: 11




                  d.     Regularly testing user accessibility by blind or vision-impaired

  persons to ensure that Defendant’s Website complies with the WCAG 2.0 guidelines;

  and,

                  e.     Developing an accessibility policy that is clearly disclosed on

  Defendant’s Website, with contact information for users to report accessibility-related

  problems.

            28.   Although Defendant may currently have centralized policies on

  maintaining and operating its Website, Defendant lacks a plan and policy reasonably

  calculated to make them fully and equally accessible to, and independently usable by,

  blind and other visually impaired consumers.

            29.   Without injunctive relief, Plaintiff Fischler and other visually impaired

  consumers will continue to be unable to independently use the Website, violating its

  rights.

            30.   Defendant has, upon information and belief, invested substantial sums in

  developing and maintaining its Website and has generated significant revenue from the

  Website. These amounts are far greater than the associated cost of making its Website

  equally accessible to visually impaired customers.

            31.   Defendant has failed to take any prompt and equitable steps to remedy its

  discriminatory conduct. These violations are ongoing.

                              CLASS ACTION ALLEGATIONS

            32.   Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

  23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

  to access Defendant’s Website and as a result have been denied equal access to




                                              -11-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 12 of 21 PageID #: 12




  Defendant’s Website and its booking services during the relevant statutory period (“Class

  Members”).

         33.    Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

  R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

  have attempted to access the Website and as a result have been denied equal access to

  Defendant’s Website and its booking services during the relevant statutory period (“New

  York Subclass Members”).

         34.    Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

  Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

  attempted to access the Website and as a result have been denied equal access to

  Defendant’s Website and its booking services during the relevant statutory period (“New

  York City Subclass Members”).

         35.    Common questions of law and fact exist amongst the Class Members,

  New York Subclass Members and New York City Subclass Members:

                a.      Whether     Defendant’s    website    is   a   place   of   “public

  accommodation”;

                b.      Whether Defendant’s Website is a commercial marketplace;

                c.      Whether the Website is a “public accommodation” or a service or

  good “of a place of public accommodation” under Title III of the ADA;

                d.      Whether the Website is a “place or provider of public

  accommodation” or an “accommodation, advantage, facility or privilege” under the

  NYSHRL or NYCHRL;




                                            -12-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 13 of 21 PageID #: 13




                 e.      Whether the Website denies the full and equal enjoyment of their

  goods, services, facilities, privileges, advantages, or accommodations to people with

  visual disabilities, violating Title III of the ADA; and

                 f.      Whether the Website denies the full and equal enjoyment of their

  goods, services, facilities, privileges, advantages, or accommodations to people with

  visual disabilities, violating the NYSHRL or NYCHRL.

         36.     Plaintiff Fischler’s claims are typical of the Class Members, New York

  Subclass Members and New York City Subclass Members: they are all severely visually

  impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

  NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

  can be independently accessible to the visually impaired individuals.

         37.     Plaintiff Fischler will fairly and adequately represent and protect the Class

  and Subclasses’ interests because he has retained and is represented by counsel

  competent and experienced in complex class action litigation, and because he has no

  interests antagonistic to the Class or Subclasses. Class certification of the claims is

  appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

  on grounds generally applicable to the Class and Subclasses, making appropriate both

  declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

         38.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

  23(b)(3) because fact and legal questions common to Class and Subclass Members

  predominate over questions affecting only individuals, and because a class action is

  superior to other available methods for the fair and efficient adjudication of this litigation.




                                               -13-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 14 of 21 PageID #: 14




            39.   Judicial economy will be served by maintaining this lawsuit as a class

  action in that it is likely to avoid the burden that would be otherwise placed upon the

  judicial system by the filing of numerous similar suits by people with visual disabilities

  throughout the United States.

                            FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

            40.   Plaintiff Fischler, individually and on behalf of the Class Members,

  repeats and realleges every allegation of the preceding paragraphs as if fully set forth

  herein.

            41.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

  in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

  or accommodations of any place of public accommodation by any person who owns,

  leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

            42.   Defendant’s Website is a commercial marketplace and a public

  accommodation under Title III of the ADA, 42 U.S.C. § 12181(7). Its Website is a

  service, privilege, or advantage of Defendant’s booking services. The Website is a

  service that is integrated with its booking services.

            43.   Under Title III of the ADA, it is unlawful discrimination to deny

  individuals with disabilities the opportunity to participate in or benefit from the goods,

  services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

  12182(b)(1)(A)(i).

            44.   Under Title III of the ADA, it is unlawful discrimination to deny

  individuals with disabilities an opportunity to participate in or benefit from the goods,




                                              -14-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 15 of 21 PageID #: 15




  services, facilities, privileges, advantages, or accommodation, which is equal to the

  opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

         45.      Under Title III of the ADA, unlawful discrimination also includes, among

  other things:

         [A] failure to make reasonable modifications in policies, practices, or
         procedures, when such modifications are necessary to afford such goods,
         services, facilities, privileges, advantages, or accommodations to
         individuals with disabilities, unless the entity can demonstrate that making
         such modifications would fundamentally alter the nature of such goods,
         services, facilities, privileges, advantages or accommodations; and a
         failure to take such steps as may be necessary to ensure that no individual
         with a disability is excluded, denied services, segregated or otherwise
         treated differently than other individuals because of the absence of
         auxiliary aids and services, unless the entity can demonstrate that taking
         such steps would fundamentally alter the nature of the good, service,
         facility, privilege, advantage, or accommodation being offered or would
         result in an undue burden.

  42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

         46.      These acts violate Title III of the ADA, and the regulations promulgated

  thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title

  III of the ADA, has a physical disability that substantially limits the major life activity of

  sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

  denied full and equal access to the Website, has not been provided services that are

  provided to other patrons who are not disabled, and has been provided services that are

  inferior to the services provided to non-disabled persons.

         47.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

  forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.




                                               -15-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 16 of 21 PageID #: 16




                               SECOND CAUSE OF ACTION
                              VIOLATIONS OF THE NYSHRL

            48.    Plaintiff Fischler, individually and on behalf of the New York Subclass

  Members, repeats and realleges every allegation of the preceding paragraphs as if fully

  set forth herein.

            49.    Defendant’s Website is a commercial marketplace and constitutes a sales

  establishment and public accommodation under N.Y. Exec. Law § 292(9). Defendant’s

  Website is a service, privilege or advantage of Defendant’s booking services.

  Defendant’s Website is a service that is by and integrated with these booking services.

            50.    Defendant is subject to NYSHRL because it owns and operates its New

  York booking services and the Website. Defendant is a “person” under N.Y. Exec. Law §

  292(1).

            51.    Defendant is violating the NYSHRL in refusing to update or remove

  access barriers to its Website, causing its Website and the services integrated with its

  booking services to be completely inaccessible to the blind. This inaccessibility denies

  blind patrons full and equal access to the facilities, goods and services that Defendant

  makes available to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i),

  296(2)(c)(ii).

            52.    Readily available, well-established guidelines exist on the Internet for

  making websites accessible to the blind and visually impaired. These guidelines have

  been followed by other large business entities and government agencies in making their

  websites accessible, including but not limited to: adding alt-text to graphics and ensuring

  that all functions can be performed using a keyboard. Incorporating the basic components




                                             -16-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 17 of 21 PageID #: 17




  to make its website accessible would neither fundamentally alter the nature of its business

  nor result in an undue burden to them.

         53.     Defendant’s actions constitute willful intentional discrimination against

  the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

  that Defendant has:

                 a.      Constructed and maintained a website that is inaccessible to Class

  Members with knowledge of the discrimination; and/or

                 b.      Constructed and maintained a website that is sufficiently intuitive

  and/or obvious that is inaccessible to blind class members; and/or

                 c.      Failed to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind class members.

         54.     Defendant discriminates, and will continue in the future to discriminate

  against Plaintiff Fischler and New York Subclass Members on the basis of disability in

  the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

  accommodations and/or opportunities of Defendant’s Website and its booking services

  under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

  Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

  York Subclass Members will continue to suffer irreparable harm.

         55.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

  injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

  fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

  attorneys’ fees and costs.




                                              -17-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 18 of 21 PageID #: 18




                                THIRD CAUSE OF ACTION
                              VIOLATIONS OF THE NYCHRL

            56.   Plaintiff Fischler, individually and on behalf the New York City Subclass

  Members, repeats and realleges every allegation of the preceding paragraphs as if fully

  set forth herein.

            57.   Defendant’s Website is a commercial marketplace and constitutes a sales

  establishment and public accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-

  102(9), and its Website is a service that is integrated with those establishments.

            58.   Defendant is subject to NYCHRL because it owns and operates its

  Website and its booking services, making it a person under N.Y.C. Admin. Code § 8-

  102(1).

            59.   Defendant is violating the NYCHRL in refusing to update or remove

  access barriers to its Website, causing its Website and the services integrated with its

  booking services to be completely inaccessible to the blind. This inaccessibility denies

  blind patrons full and equal access to the facilities, goods, and services that Defendant

  makes available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-

  107(15)(a).

            60.   Defendant’s actions constitute willful intentional discrimination against

  the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

  107(4)(a) and § 8-107(15)(a,) in that it has:

                  a.     Constructed and maintained a website that is inaccessible to blind

  class members with knowledge of the discrimination; and/or

                  b.     Constructed and maintained a website that is sufficiently intuitive

  and/or obvious that is inaccessible to blind class members; and/or



                                              -18-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 19 of 21 PageID #: 19




                 c.      Failed to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind class members.

         61.     As such, Defendant discriminates, and will continue in the future to

  discriminate against Plaintiff Fischler and the New York City Subclass Members because

  of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

  advantages, accommodations and/or opportunities of its Website and its establishments

  under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

  Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

  York City Subclass will continue to suffer irreparable harm.

         62.     As Defendant’s actions violate the NYCHRL, Plaintiff Fischler seeks

  injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

  fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

  8-120(8), 8-126(a).

                               FOURTH CAUSE OF ACTION
                                 DECLARATORY RELIEF

         63.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

  and realleges every allegation of the preceding paragraphs as if fully set forth herein.

         64.     An actual controversy has arisen and now exists between the parties in that

  Plaintiff Fischler contends, and is informed and believes that Defendant denies, that its

  Website contains access barriers denying blind customers the full and equal access to the

  goods, services and facilities of its Website and by extension its booking services, which

  Defendant owns, operates and controls, fails to comply with applicable laws including,

  but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et




                                              -19-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 20 of 21 PageID #: 20




  seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

  discrimination against the blind.

         65.     A judicial declaration is necessary and appropriate now in order that each

  of the parties may know its respective rights and duties and act accordingly.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

  following relief:

                 a.      A preliminary and permanent injunction to prohibit Defendant

  from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

  et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                 b.      A preliminary and permanent injunction requiring Defendant to

  take all the steps necessary to make its Website into full compliance with the

  requirements set forth in Title III of the ADA, and its implementing regulations, so that

  the Website is readily accessible to and usable by blind individuals;

                 c.      A declaration that Defendant owns, maintains and/or operates the

  Website in a manner that discriminates against the blind and which fails to provide access

  for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

  Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                 d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

  23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

  attorneys as Class Counsel;

                 e.      Compensatory damages in an amount to be determined by proof,

  including all applicable statutory damages, punitive damages and fines;




                                             -20-
Case 1:19-cv-06843-BMC Document 1 Filed 12/05/19 Page 21 of 21 PageID #: 21




                 f.     Pre- and post-judgment interest;

                 g.     An award of costs and expenses of this action together with

  reasonable attorneys’ and expert fees; and

                 h.     Such other and further relief as this Court deems just and proper.

                             DEMAND FOR TRIAL BY JURY

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

  questions of fact the Complaint raises.

  Dated: New York, New York
         December 5, 2019

                                        LIPSKY LOWE LLP



                                        s/ Douglas B. Lipsky
                                        Douglas B. Lipsky
                                        Christopher H. Lowe
                                        420 Lexington Avenue, Suite 1830
                                        New York, New York 10170
                                        212.392.4772
                                        doug@lipskylowe.com
                                        chris@lipskylowe.com




                                               -21-
